Broyles, O. J.
1. A petition which asserts a primary liability on the part of a county because of personal injuries to the plaintiff, alleged to have been caused by the defective condition of a bridge, is fatally defective and should be dismissed on general demurrer, where the petition fails to allege that the bridge was erected after the passage of the act of the General Assembly approved December 29, 1888 (Ga. L. 1888, p. 39). Seymore v. Elbert County, 116 Ga. 371 (42 S. E. 727) ; Butts County v. Johnson, 136 Ga. 354 (71 S. E. 428) ; Washington County v. May, 17 Ga. App. 511 (87 S. E. 766).
2. Under the above-stated ruling and the facts of the instant case, the petition was properly dismissed on general demurrer.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.

M. W. Bason, IT. T. Burlchalier, for plaintiff.
G. L. Gowarl, for defendants.